Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 1 of 16 Page ID #:455


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

 Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
 Title: Ryan Edwards v. Costco Wholesale Corporation et al.
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                            Court Reporter:
           Rita Sanchez                             Not Reported

           Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
           None Present                             None Present

 Proceedings (In Chambers): ORDER RE: MOTION TO REMAND [17]; MOTION
                            TO DISMISS [19]

       Before the Court are two motions:

       The first is Plaintiff Ryan Edwards’ Motion to Remand to Riverside County
 Superior Court (the “Motion to Remand”), filed on June 11, 2021. (Docket No. 17).
 Defendant Costco Wholesale Corporation (“Costco”) filed an opposition on June 21,
 2021. (Docket No. 18). Plaintiff filed a reply on June 21, 2021. (Docket No. 21).

       The second is Defendant’s Motion to Dismiss (the “Motion to Dismiss”), filed
 on June 21, 2021. (Docket No. 19). Plaintiff filed an opposition on June 28, 2021.
 (Docket No. 22). Defendant filed a reply on July 2, 2021. (Docket No. 24).

        The Court has read and considered the papers filed in connection with the
 motions and held a telephonic hearing on July 19, 2021, pursuant to General Order 21-
 08 arising from the COVID-19 pandemic.

       For the reasons discussed below, the Court rules as follows:

        The Motion to Remand is DENIED. Defendant has demonstrated that the
         amount in controversy exceeds $5,000,000.

        The Motion to Dismiss is DENIED with respect to Plaintiff’s unpaid
         overtime claim. The Court is satisfied that the unpaid overtime claims are

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 2 of 16 Page ID #:456


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

 Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
 Title: Ryan Edwards v. Costco Wholesale Corporation et al.
          sufficiently pled because Plaintiff has identified a specific week in which he
          was not paid overtime.

        The Motion to Dismiss is GRANTED with leave to amend with respect to
         Plaintiff’s meal and rest break claims. Plaintiff has failed to cure the defects
         in the Complaint with respect to these claims.

        The Motion to Dismiss is GRANTED with leave to amend with respect to
         Plaintiff’s unpaid minimum wages claim. Plaintiff has failed to cure the
         defects in the Complaint with respect to this claim.

        The Motion to Dismiss is GRANTED with leave to amend with respect to
         Plaintiff’s untimely wage payments claims. Plaintiff has failed to cure the
         defects in the Complaint with respect to these claims.

        The Motion to Dismiss is GRANTED with leave to amend with respect to
         Plaintiff’s inadequate wage statements and records claims. Plaintiff has failed
         to cure the defects in the Complaint with respect to these claims.

        The Motion to Dismiss is DENIED with respect to Plaintiff’s unpaid expense
         reimbursements claim. Plaintiff has sufficiently identified the expenses
         incurred as a result of Defendant’s policies.

        The Motion to Dismiss is DENIED with respect to the unfair business
         practices claim. Dismissal of this claim is no longer appropriate because
         Plaintiff has cured the defects with respect to at least one of the Labor Code
         violation claims.

 I.     BACKGROUND

       Plaintiff commenced this action on behalf of all similarly situated current and
 former employees of Costco on February 8, 2021, in Riverside County Superior Court.
 (Complaint (Docket No. 1-1)). Defendant filed a Notice of Removal (“NoR”) on April
 21, 2021, invoking this Court’s diversity jurisdiction. (Docket No. 1).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 3 of 16 Page ID #:457


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
 Title: Ryan Edwards v. Costco Wholesale Corporation et al.
        On May 24, 2021, the Court granted Defendant’s Motion to Dismiss with leave
 to amend (the “Prior Order”) because the Complaint contained only conclusory
 allegations in support of each of Plaintiff’s claims. (Docket No. 14). Plaintiff filed the
 First Amended Complaint (“FAC”) on June 1, 2021. (Docket No. 15).

        The Court incorporates the factual background set forth in the Prior Order as if
 fully set forth herein. (Prior Order at 1-3).

 II.   MOTION TO REMAND

        Plaintiff moves to remand this action to Riverside County Superior Court on the
 basis that Defendant has failed to carry its burden of showing that the amount in
 controversy has been met under the Class Action Fairness Act of 2005 (“CAFA”), 28
 U.S.C. § 1332. (Motion to Remand at 4).

        The applicable legal standards are well-summarized in Mackall v. Healthsource
 Glob. Staffing, Inc., No. 16-CV-03810-WHO, 2016 WL 4579099, at *2-*3 (N.D. Cal.
 Sept. 2, 2016) as follows:

       The Class Action Fairness Act of 2005 (CAFA), 28 U.S.C. § 1332(d), gives
       federal courts original jurisdiction over class actions where there are at least
       100 class members, at least one plaintiff is diverse in citizenship from any
       defendant, and the amount in controversy exceeds $5,000,000, exclusive of
       interest and costs. Ibarra v. Manheim Investments, Inc., 775 F.3d 1193,
       1195 (9th Cir. 2015). A class action that meets CAFA standards may be
       removed to federal court. 28 U.S.C. § 1441(a). Unlike the general
       presumption against removal, “no antiremoval presumption attends cases
       invoking CAFA.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135
       S. Ct. 547, 554 (2014). In fact, Congress intended CAFA jurisdiction to be
       “interpreted expansively.” Ibarra, 775 F.3d at 1197.

       Under CAFA, a defendant removing a case must provide “a short and plain
       statement of the grounds for removal . . .” Id. A defendant’s notice of
       removal needs only a “plausible allegation that the amount in controversy
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 4 of 16 Page ID #:458


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
 Title: Ryan Edwards v. Costco Wholesale Corporation et al.
       exceeds the jurisdictional threshold” and does not need evidentiary
       submissions. Id. (quoting Dart, 135 S. Ct. at 554).

       When testing the amount in controversy alleged, courts look first to the
       allegations of the complaint. Id. If the damages are understated or if the
       defendant argues the damages are understated, the defendant must show by
       a preponderance of evidence that the aggregate amount exceeds the
       $5,000,000 threshold. Id. The defendant in a jurisdictional dispute has the
       “burden to put forward evidence showing that the amount in controversy
       exceeds $5 million, to satisfy other requirements of CAFA, and to persuade
       the court that the estimate of damages in controversy is a reasonable
       one.” Id. at 1197.

       When the plaintiff contests the defendant’s amount-in-controversy
       allegations, both sides submit proof, and the court decides whether the
       jurisdictional threshold has been met. Id. (quoting Dart, 135 S. Ct. at 554).
       The parties may submit evidence beyond the complaint such as affidavits,
       declarations, or other “summary-judgment type evidence relevant to the
       amount in controversy....” Singer v. State Farm Mut. Auto. Ins. Co., 116
       F.3d 373, 377 (9th Cir. 1997).

 Mackall, 2016 WL 4579099, at *2-*3.

        With respect to Plaintiff’s waiting time penalty claim under California Labor
 Code section 203, Defendant’s NoR identified figures supporting an amount in
 controversy exceeding $48 million (36,649 putative class members * $11 hourly wage
 * four hours per day * 30 days = $48,376,680). (NoR ¶¶ 20-23).

        Plaintiff contends that the NoR did not contain any evidence to support its
 assertions relating to (1) the number of class members; (2) the average hours worked
 by class members; (3) or the average hourly pay of class members. (Motion to
 Remand at 4-6). Because Plaintiff contests these assertions, both parties are entitled to
 present “summary-judgment type evidence relevant to the amount in

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 5 of 16 Page ID #:459


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

 Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
 Title: Ryan Edwards v. Costco Wholesale Corporation et al.
 controversy[.]” Mackall, 2016 WL 4579099, at *2-3; Singer v. State Farm Mut. Auto.
 Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997).

        Defendant produced evidence showing that (1) Costco had more than 34,649
 non-exempt employees in California whose employment ended within the relevant
 class period; (2) the overall average hourly wage of terminated employees during the
 relevant class period was actually $15.62 per hour; and (3) putative class members
 worked, on average, 6.51 hours per day. (Declaration of Sarah Rajski (“Rajski Decl.”)
 ¶¶ 1-2 (Docket No. 23-1)).

       These figures support an even higher AIC than what was proposed in the FAC:
 34,649 class members * hourly rate of $15.62 * 6.51 hours of work per workday * 30
 days of delay = $105,699,754.

        Plaintiff argues that Costco’s waiting time penalties calculation is flawed
 because Costco improperly assumed that payments were thirty days late for all of the
 putative class members. (Motion to Remand at 8). The Court disagrees.

        The Complaint appears to assert waiting time penalty claims on behalf of all
 class members no longer employed by Costco. (Complaint ¶¶ 82-86) (“Defendants
 intentionally and willfully failed to pay Plaintiff and the other class members who are
 no longer employed by Defendants . . . their wages . . . within seventy two (72) hours”
 and thus, “Plaintiff and the other class members are entitled to recover from
 Defendants the statutory penalty wages for each day they were not paid, up to a thirty
 day maximum.”).

        The evidence shows that 34,649 putative class members had their employment
 ended as of March 8, 2021. (Rajski Decl. ¶ 4). Costco removed the case more than
 thirty days later, on April 21, 2021. (See generally NoR). Given that Plaintiff does not
 assert that Costco paid any of the terminated class members wages in the interim
 period, it is reasonable to assume that all putative class member’s wages are more than
 thirty days overdue. This conclusion is bolstered by the evidence that Costco has no
 policy or practice to pay already terminated employees for unrecorded time that
 occurred during the employees’ employment. (Rajski Decl. ¶ 11).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 6 of 16 Page ID #:460


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
 Title: Ryan Edwards v. Costco Wholesale Corporation et al.
       The Court determines that Costco’s math is sound and supports an AIC well
 above $5,000,000. Even if only five percent of the class members asserted waiting
 time violation claims, the AIC would exceed $5,000,000 on these claims alone
 ($15.62/hour * 6.51 hours/day * 30 days * 34,649 employees * 0.05 = $5,284,987.72).

       Accordingly, the Court is satisfied that Costco has demonstrated that the AIC
 requirement exceeds $5,000,000. The Motion to Remand is DENIED.

 III.   MOTION TO DISMISS

        Defendant moves to dismiss Plaintiff’s claims on the basis that Plaintiff has
 failed to allege facts sufficient to cure the defects in the Complaint. (Motion to
 Dismiss at 1).

       In ruling on the Motion under Rule 12(b)(6), the Court follows Bell Atlantic v.
 Twombly, 550 U.S. 544 (2007), Ashcroft v. Iqbal, 556 U.S. 662 (2009), and their Ninth
 Circuit progeny.

        “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
 cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
 legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “To survive a
 motion to dismiss, a complaint must contain sufficient factual matter . . . to ‘state a
 claim for relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting
 Twombly, 550 U.S. at 570).

        The Court must disregard allegations that are legal conclusions, even when
 disguised as facts. See id. at 681 (“It is the conclusory nature of respondent’s
 allegations, rather than their extravagantly fanciful nature, that disentitles them to the
 presumption of truth.”); Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d
 990, 996 (9th Cir. 2014). “Although ‘a well-pleaded complaint may proceed even if it
 strikes a savvy judge that actual proof is improbable,’ plaintiffs must include sufficient
 ‘factual enhancement’ to cross ‘the line between possibility and plausibility.’” Eclectic
 Props., 751 F.3d at 995 (quoting Twombly, 550 U.S. at 556-57) (internal citations
 omitted).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 7 of 16 Page ID #:461


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
 Title: Ryan Edwards v. Costco Wholesale Corporation et al.
        The Court must then determine whether, based on the allegations that remain
 and all reasonable inferences that may be drawn therefrom, the complaint alleges a
 plausible claim for relief. See Iqbal, 556 U.S. at 679; Cafasso, U.S. ex rel. v. Gen.
 Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). “Determining whether a
 complaint states a plausible claim for relief is ‘a context-specific task that requires the
 reviewing court to draw on its judicial experience and common sense.’” Ebner v.
 Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016) (quoting Iqbal, 556 U.S. at 679).

        A.    Unpaid Overtime

        The Court previously dismissed Plaintiff’s unpaid overtime claim (Claim One)
 on the basis that it lacked any factual detail regarding a given workweek. (Prior Order
 at 6) (citing Landers v. Quality Commn’s, Inc., 771 F.3d 638, 646 (9th Cir. 2014)).
 The FAC contains the following allegations, with the changes indicated in bold:

        Plaintiff and the other class members worked in excess of eight (8)
         hours in a day, and /or in excess of forty hours in a week including but
         not limited to, waiting in line to clock in, waiting for COVID pre-
         screening procedures, and responding to work related inquiries.
         FAC ¶ 57 (emphasis added).

        Defendants intentionally and willfully failed to pay overtime wages
         owed to Plaintiff and the other class members. . . . By way of example,
         during the week of April 27, 2020, Plaintiff was not compensated at
         an overtime rate for all time worked in excess of eight (8) hours per
         day. FAC ¶ 58 (emphasis added).

        Defendants failed to use the non-discretionary bonuses or other
         incentive based compensation to calculate the regular rate of pay
         used to calculate the overtime rate for the payment of overtime wages
         . . . . FAC ¶ 59 (emphasis added).

       Although the FAC added only minimal detail, the Court is satisfied that the
 unpaid overtime claims are sufficiently pled under Landers because Plaintiff has
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 8 of 16 Page ID #:462


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

 Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
 Title: Ryan Edwards v. Costco Wholesale Corporation et al.
 identified a specific week in which he was not paid overtime. See 771 F.3d at 646
 (“[Plaintiffs] should be able to allege facts demonstrating there was at least one
 workweek in which they worked in excess of forty hours and were not paid overtime
 wages.”).

       Accordingly, the Motion to Dismiss is DENIED with respect to the unpaid
 overtime claims.

        B.   Unprovided Meal and Rest Breaks

        The Court previously determined that Plaintiff’s rest and meal break claims
 (Claims Two and Three) fail because the Complaint did not identify any unprovided
 rest or meal breaks. (Prior Order at 6) (citing Soratorio v. Tesoro Ref. & Mktg. Co.,
 LLC, CV 17-1554-MWF (RAOx), 2017 WL 1520416, at *6 (C.D. Cal. April 26, 2017)
 (dismissing claim because the complaint stated “merely that workers were required to
 work through meal breaks; that Defendants did not provide the required meal breaks;
 and that Defendant ‘suffered and permitted’ Plaintiff and other employees to work
 through their meal breaks”)).

       The FAC adds the following allegations:

        Plaintiff and the other class members’ meal periods were missed,
         shortened, taken late, and/or were interrupted because Defendant
         required them to perform work duties including, but not limited to,
         waiting in line to clock in and out from meal periods and answering work
         related questions from supervisors and coworkers. FAC ¶ 69.

        Defendants failed to relieve Plaintiff and other class members of all
         duties . . . and impeded or discouraged them from taking thirty (30)
         minute uninterrupted meal periods no later than the end of their fifth
         hour of work for shifts lasting more than five (5) hours, and/or to take
         second thirty (30) minute uninterrupted meal periods no later than their
         tenth hour of work for shifts lasting more than ten (10) hours. FAC ¶

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 9 of 16 Page ID #:463


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

 Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
 Title: Ryan Edwards v. Costco Wholesale Corporation et al.
          70.

        Plaintiff and the other class members’ rest periods were missed,
         shortened, late, and/or interrupted because Defendant required them to
         perform work duties including, but not limited to, responding to work
         related questions and direction from supervisors and/or coworkers.
         Additionally, Plaintiff and other class members suffered completely
         missed rest breaks due to the high volume of work and understaffing.
         FAC ¶ 80.

        [T]hroughout his employment with Defendants, although Plaintiff was
         not authorized and permitted to take full, uninterrupted, off-duty rest
         periods for each four hours worked, or major fraction thereof, he was
         not provided with rest period premium payments. FAC ¶ 81.

        Plaintiff again fails to sufficiently plead these claims because the FAC does not
 identify any specific instance in which he was denied a meal period or rest break. See
 Guerrero v. Halliburton Energy Servs., Inc., No. 1:16-CV-1300-LJO-JLT, 2016 WL
 6494296, at *6 (E.D. Cal. Nov. 2, 2016) (dismissing meal and rest claims because “the
 requirement in Landers that a plaintiff must plead a specific instance of alleged wage
 and hour violations also applies to claims about missed meal and rest periods”); Byrd v.
 Masonite Corp., EDCV 16-35-JGB (KKx), 2016 WL 756523, at *3 (C.D. Cal. Feb. 25,
 2016) (dismissing claim because “[n]owhere in the Complaint does Plaintiff identify a
 specific instance in which he was denied ... a meal period, or rest break”).

       Plaintiff has failed to allege who cut short or denied any meal period, when this
 allegedly happened, or any other details that would make this claim plausible. See
 Hernandez v. Houdini, Inc., SACV 16-1825-DOC (JCGx), 2017 WL 8223987, at *7-8
 (C.D. Cal. Mar. 21, 2017) (dismissing meal and rest claims because plaintiff only
 generally alleged that he did not receive compliant meal periods and did not allege
 “who it was that cut short or cancelled his meal or rest periods, on what basis they
 were cut short and cancelled, who ordered Plaintiff and/or others to falsify their time


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              9
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 10 of 16 Page ID #:464


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
  Title: Ryan Edwards v. Costco Wholesale Corporation et al.
  cards, or any other details [showing plausibility]”).

         Accordingly, the Motion is GRANTED with leave to amend with respect to the
  unprovided meal and rest break claims (Claims Two and Three). On amendment,
  Plaintiff should identify a specific instance in which he was denied a meal period and a
  rest break, if that can be done consistent with Rule 11. Plaintiff should also identify
  who cut short or denied this meal period, when this allegedly happened, or any other
  details that would make this claim plausible. If Plaintiff cannot sufficiently plead these
  claims in the Second Amended Complaint (“SAC”), no further amendment of these
  claims will be permitted.

         C.     Unpaid Minimum Wages

         The Court previously dismissed Plaintiff’s minimum wage claim (Claim Four)
  on the ground that the Complaint provided no factual basis for this claim other than
  that “Defendant failed to pay minimum wage to Plaintiff and the other class members.”
  (Prior Order at 7) (quoting Complaint ¶ 77).

        The FAC amends the allegation as follows:

        Defendants’ failure to pay minimum wages included, inter alia,
        Defendants’ effective payment of zero dollars per hour for hours Plaintiff
        and the other class members worked off-the-clock performing work duties
        including, but not limited to, waiting in line to clock in, waiting for COVID
        pre-screening procedures, and responding to work related inquiries.

  (FAC ¶ 87).

         This claim is not sufficiently pled because the FAC provides no context
  regarding how many minutes or hours Plaintiff allegedly worked off the clock, or how
  often it allegedly happened. See Anderson v. Blockbuster Inc., No. 2:10-cv-00158-
  MCE-GGH, 2010 WL 1797249, at *3 (E.D. Cal. May 4, 2010) (granting motion to
  dismiss where plaintiff alleged that defendants regularly failed to pay minimum wage

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              10
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 11 of 16 Page ID #:465


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

  Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
  Title: Ryan Edwards v. Costco Wholesale Corporation et al.
  to plaintiff but did not explain “when or how Defendant failed to pay the required
  wages”).

         Accordingly, the Motion is GRANTED with leave to amend with respect to the
  unpaid minimum wages claim (Claim Four). On amendment, Plaintiff should identify
  a specific instance of unpaid minimum wages and provide contextual details regarding
  how many hours Plaintiff worked with no payment and how frequently this occurred, if
  this can be done consistent with Rule 11. If Plaintiff cannot sufficiently plead this
  claim in the SAC, no further amendment of this claim will be permitted.

         D.   Untimely Wage Payments

          The Court previously dismissed the untimely wage payments claims (Claims
  Five and Six) on the basis that the Complaint did not identify any wages that Costco
  failed to pay — either at termination or during Plaintiff’s employment. (Prior Order at
  7) (citing Duran v. Maxim Healthcare Services, Inc., CV 17-01072-AB (Ex), 2018 WL
  5915644, at *4 (C.D. Cal. March 9, 2018) (dismissing waiting time penalties claim
  where plaintiff fails to “state when or how Defendant failed to pay the required
  wages”)).

       With respect to the untimely wage payments claims (Claims Five and Six), the
  FAC adds the following allegations:

         During the relevant time period, Defendants intentionally and willfully
          failed to pay Plaintiff and the other class members who were
          discharged, or who provided at least seventy-two (72) hours’ notice of
          their intention to quit, their wages, earned and unpaid, immediately at
          the time of their discharge or separation. (FAC ¶ 93).

         Plaintiff was not paid at the time of his separation all wages earned and
          unpaid throughout his employment, including, but not limited to,
          minimum wages and overtime wages for time worked off-the-clock
          and meal and rest period premium payments for missed, short, late,

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              11
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 12 of 16 Page ID #:466


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
  Title: Ryan Edwards v. Costco Wholesale Corporation et al.
              and/or interrupted, meal and rest periods. FAC ¶ 95.

         These new allegations do not cure the defects on the original Complaint. The
  FAC again fails to identify what wages he was owed or a single instance in which
  Defendant failed to pay timely wages. See Byrd, 2016 WL 756523 at *3 (“With regard
  to plaintiff’s unpaid wages claim, plaintiff does not allege what final wages he was
  owed, nor does he allege a single instance in which Masonite failed to pay plaintiff all
  wages due to him during his employment”). Put simply, the FAC lacks sufficient
  factual detail to transform the conclusory allegations in the Complaint into allegations
  giving rise to a plausible claim for untimely wage payments. Anderson, 2010 WL
  1797249 at *3 (granting motion to dismiss when plaintiff merely alleged the legal
  conclusion that defendants willfully failed to pay plaintiff and class members, and
  stating that plaintiff must plead sufficient factual content to create a reasonable
  inference that defendants were liable for the claims alleged).

         Accordingly, the Motion is GRANTED with leave to amend with respect to the
  untimely wage payments claims. On amendment, Plaintiff should identify a specific
  instance in which Defendant failed to pay timely wages and the specific amount in
  wages he was owed, if that can be done consistent with Rule 11. If Plaintiff cannot
  sufficiently plead these claims in the SAC, no further amendment of these claims will
  be permitted.

         E.      Inadequate Wage Statements and Records

         The Court previously dismissed the inadequate wage statements and records
  claims (Claims Seven and Eight) on the basis that Plaintiff did not identify a single
  deficient wage statement or inadequate payroll record. (Prior Order at 7).

         The FAC adds no new factual allegations to either claim. The FAC merely
  asserts that Plaintiff would need to engage in discovery in order to sufficiently plead
  these claims:

        As the employer willfully requiring work to be performed off-the-clock
        and failing to provide, authorize and/or permit compliant meal and rest
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              12
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 13 of 16 Page ID #:467


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
  Title: Ryan Edwards v. Costco Wholesale Corporation et al.
        periods or to pay all premium wages owed for such failure, Defendants
        has the information necessary to provide wage statements that accurately
        reflected the total number of hours actually worked and the actual gross
        and net wages earned[.]

        ...

        In order to determine how much Plaintiff and the other class members
        should have been paid, Plaintiff and the other class members would have
        had to engage in discovery and mathematical computations in order to
        reconstruct the missing information.

  (FAC ¶¶ 107-08).

         The burden on Plaintiff to sufficiently plead this claim is minimal: he
  must identify a single deficient wage statement or inadequate payroll record.
  See Byrd, 2016 WL 756523, at *3 (dismissal granted where “Plaintiff does not
  identify a single deficient wage statement or inadequate payroll record”)). If
  Plaintiff cannot identify a single deficient wage statement or inadequate payroll
  record without discovery, this claim must be dismissed. (Id.).

         Despite Plaintiff’s lack of effort with respect to curing the defects in the
  Complaint, the Court will permit Plaintiff one more opportunity to sufficiently
  plead these claims. Accordingly, the Motion is GRANTED with leave to
  amend. The Court will not permit any further opportunities to amend these
  claims.

         F.    Unpaid Expense Reimbursements

        The Court previously dismissed Plaintiff’s unpaid expense reimbursements
  claim (Claim Nine) on the basis that the Complaint failed to allege facts showing what
  expenditures or losses Plaintiff incurred, or why such expenditures or losses were
  reasonably incurred in performing his job for Costco. (Prior Order at 7) (citing
  Hennigan v. Insphere Ins. Solutions, Inc., No. 13-cv-00638- JST, 2013 WL 1758934
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              13
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 14 of 16 Page ID #:468


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
  Title: Ryan Edwards v. Costco Wholesale Corporation et al.
  (N.D. Cal. April 24, 2013) at * 5 (dismissal granted where “Plaintiff [did] not identify
  any expenditures he made that would support a claim under section 2802”)).

        The FAC adds the following allegation:

        Plaintiff and the other class members incurred necessary business-related
        expenses and costs . . . that were not fully reimbursed by Defendants
        including, but not limited to, the use of personal phones for business related
        tasks and the purchasing and maintenance of clothing and specialty
        footwear in compliance with Defendants’ uniform and/or dress code
        policies.

  (FAC ¶ 119).

         Although the FAC does not provide any factual detail regarding the cost of the
  expenses or relevant dates of use/purchase, the Court is satisfied that the identification
  of specific expenses here relating to phone usage, clothing, and footwear is sufficient
  to state claim for unpaid reimbursement expenses. Labor Code section 2802(a)
  requires employers to “indemnify his or her employee for all necessary expenditures or
  losses incurred by the employee in direct consequence of the discharge of his or her
  duties.” Plaintiff has complied with the Prior Order by specifying that the clothing and
  footwear was purchased in compliance with Defendant’s uniform/dress code policies.
  (Id.).

       Accordingly, the Motion is DENIED with respect to the unpaid expense
  reimbursement claim.

         G.    Unfair Business Practices

          The Court previously dismissed the unfair business practices claim on the basis
  that it was derivative of the insufficient Labor Code violations alleged in the
  Complaint. (Prior Order at 8) (citing Avina v. Marriott Vacations Worldwide Corp.,
  No. CV 18-685-JVS (JPRx), 2018 WL 6844713, at *5 (C.D. Cal. Oct. 15, 2018)

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              14
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 15 of 16 Page ID #:469


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
  Title: Ryan Edwards v. Costco Wholesale Corporation et al.
  (dismissing derivative UCL claim where plaintiff failed to plead facts to state a claim
  for minimum wage and overtime)).

         Because Plaintiff has cured the deficiencies in the Complaint with respect to at
  least one of the alleged Labor Code violations, there is no basis to dismiss the unfair
  business practices claim. (See id.).

        Accordingly, the Motion to Dismiss is DENIED with respect to the unfair
  business practices claim.

  IV.   CONCLUSION

        The Court rules as follows:

         The Motion to Remand is DENIED. Defendant has demonstrated that the
          AIC exceeds $5,000,000.

         The Motion to Dismiss is DENIED with respect to Plaintiff’s unpaid
          overtime claim. The Court is satisfied that the unpaid overtime claims are
          sufficiently pled because Plaintiff has identified a specific week in which he
          was not paid overtime.

         The Motion to Dismiss is GRANTED with leave to amend with respect to
          Plaintiff’s meal and rest break claims. Plaintiff has failed to cure the defects
          in the Complaint with respect to these claims.

         The Motion to Dismiss is GRANTED with leave to amend with respect to
          Plaintiff’s unpaid minimum wages claim. Plaintiff has failed to cure the
          defects in the Complaint with respect to this claim.

         The Motion to Dismiss is GRANTED with leave to amend with respect to
          Plaintiff’s untimely wage payments claims. Plaintiff has failed to cure the
          defects in the Complaint with respect to these claims.

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              15
Case 5:21-cv-00716-MWF-KK Document 27 Filed 07/23/21 Page 16 of 16 Page ID #:470


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. EDCV 21-716 MWF (KKx)                          Date: July 23, 2021
  Title: Ryan Edwards v. Costco Wholesale Corporation et al.
         The Motion to Dismiss is GRANTED with leave to amend with respect to
          Plaintiff’s inadequate wage statements and records claims. Plaintiff has failed
          to cure the defects in the Complaint with respect to these claims.

         The Motion to Dismiss is DENIED with respect to Plaintiff’s unpaid expense
          reimbursements claim. Plaintiff has sufficiently identified the expenses
          incurred as a result of Defendant’s policies.

         The Motion to Dismiss is DENIED with respect to the unfair business
          practices claim. Dismissal of this claim is no longer appropriate because
          Plaintiff has cured the defects with respect to at least one of the Labor Code
          violation claims.

         Plaintiff shall file his SAC on or before August 2, 2021. Plaintiff is warned that
  failure to file the SAC on or before August 2, 2021, will result in the dismissal of
  Claims Two through Eight with prejudice. Plaintiff is further warned that no
  additional amendments of the Complaint will be permitted. Defendant shall respond to
  the SAC on or before August 16, 2021.

        IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              16
